247 F.2d 535
101 U.S.App.D.C. 129
Marcus SINGER, Appellant,v.UNITED STATES of America, Appellee.
No. 13299.
United States Court of Appeals District of Columbia Circuit.
June 28, 1957.

PER CURIAM.


1
It appearing to the court that the opinion of the Supreme Court in Watkins v. United States, 77 S. Ct. 1173, requires reversal of the judgment heretofore entered herein,


2
It is ordered by the court that the judgment, 244 F.2d 349, heretofore entered in this case be, and it is, vacated; that the judgment of the District Court, 139, F.Supp. 847, be, and it is, reversed, and that this case be and it is hereby remanded to the District Court with instructions to enter a judgment of acquittal.